FILED
                             NOT FOR PUBLICATION
                                                                                JUL 7 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ESMERALDA GUTIERREZ AGUIRRE;                     No.   20-70396
et al.,
                                                 Agency Nos.         A208-417-962
              Petitioners,                                           A208-417-963
                                                                     A208-417-964
 v.                                                                  A208-417-965

MERRICK B. GARLAND, Attorney
General,                                         MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 17, 2021**
                              San Francisco, California

Before: THOMAS, Chief Judge, and BRESS and BUMATAY, Circuit Judges.

      Esmeralda Gutierrez Aguirre and her minor children, natives and citizens of

Mexico, petition for review of a Board of Immigration Appeals (BIA) decision

denying their claims for asylum and withholding of removal, rejecting their due

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process claims, and denying their motion to remand their case to the immigration

judge (IJ) for the consideration of new evidence. We have jurisdiction under 8

U.S.C. § 1252, and we deny the Petition for Review.

      We review the BIA’s findings of fact for substantial evidence and its legal

conclusions de novo. Arrey v. Barr, 916 F.3d 1149, 1157 (9th Cir. 2019). We

review the denial of a motion to remand for abuse of discretion. Kwong v. Holder,

671 F.3d 872, 880 (9th Cir. 2011). Because the parties are familiar with the history

of this case, we need not recount it here.

                                             I

      Substantial evidence supports the BIA’s conclusion that the petitioners did

not establish past persecution because the harm they experienced at the hands of a

gang lacked the requisite nexus to a protected ground. The BIA reasonably found

that the petitioners were targeted solely “as a means to an end”—gang

recruitment—and not on account of their membership in any of their proffered

family-based particular social groups (PSGs). Matter of L-E-A-, 27 I. & N. Dec.

40, 45 (BIA 2017), overruled on other grounds by Matter of L-E-A-, 27 I. & N.

Dec. 581 (AG 2019). The BIA’s conclusion that the petitioners lacked a well-

founded fear of future persecution is supported by substantial evidence for the

same reason.
      The BIA correctly concluded that any error in the IJ’s application of the

nexus standard for withholding to the petitioners’ asylum claim was harmless

because the withholding standard is the less demanding of the two standards.

Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017). The BIA correctly

construed the IJ’s decision as finding no nexus to a protected ground and did not

engage in improper factfinding by affirming that finding. Because the BIA

properly rejected the petitioners’ asylum and withholding claims on the basis of

nexus alone, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam); Sanjaa

v. Sessions, 863 F.3d 1161, 1164 (9th Cir. 2017), any error in the BIA’s description

of current caselaw on the cognizability of family-based PSGs is harmless.

Likewise, the petitioners’ challenges to the IJ’s state participation and relocation

findings, which the BIA did not adopt, are inapposite and outside the scope of our

review.1 See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011).




      1
        We lack jurisdiction over the petitioners’ unexhausted claim that the BIA
conflated the ultimate standards of proof for asylum and withholding. See Barron
v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                          II

      The petitioners are not entitled to relief on the basis of a due process

violation. We grant a petition for review based on a due process violation “if (1)

the proceeding was so fundamentally unfair that the [petitioner] was prevented

from reasonably presenting his case, and (2) the [petitioner] demonstrates

prejudice, which means that the outcome of the proceeding may have been affected

by the alleged violation.” Ibarra-Flores v. Gonzales, 439 F.3d 614, 620-21 (9th

Cir. 2006) (internal citations and quotations omitted).

      The petitioners have not demonstrated prejudice from either of the

procedural decisions they challenge. The IJ’s denial of the petitioners’ motion for

Gutierrez Aguirre’s husband to testify telephonically is unlikely to have affected

the outcome of the case. The IJ accepted his declaration, Gutierrez Aguirre

credibly testified to the same facts, and nothing in the record suggests his

testimony could have strengthened the petitioners’ claims as to the dispositive

issue of nexus. See Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011).

Likewise, the petitioners have not shown how the IJ’s failure to invite their lawyer

to give closing arguments prejudiced them.2



      2
       We lack jurisdiction over the petitioners’ unexhausted argument that the
absence of closing argument deprived them of the right to counsel. See Barron v.
Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
                                         III

      The BIA did not abuse its discretion in denying the petitioners’ motion to

remand their case to the IJ to consider new evidence. New evidence presented in a

motion to reopen must be material, must have been unavailable at the former

hearing, and must be “likely [to] change the result in the case.” Shin v. Mukasey,

547 F.3d 1019, 1025 (9th Cir. 2008); 8 C.F.R. § 1003.2(c)(1). The BIA has

“discretion to deny a motion to reopen even if the party moving has made out a

prima facie case for relief.” 8 C.F.R. § 1003.2(a). The BIA reasonably concluded

that the declaration from Gutierrez Aguirre’s mother concerning new threats from

Los Sicarios was unlikely to change the outcome of the case because it did not

strengthen the petitioners’ claims that their feared harm was on account of a

protected ground.

      PETITION DENIED.